        Case 2:19-cv-01994-JHE Document 32 Filed 05/27/21 Page 1 of 2                       FILED
                                                                                   2021 May-27 AM 10:47
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JOHN KING, JR.,                         )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )     CIVIL ACTION NO.:
                                        )     2:19-cv-1994-JHE
OFFICER SNELSON, et al,                 )
                                        )
      Defendants.                       )

            MOTION TO SUBSTITUTE COUNSEL OF RECORD

      COMES NOW Assistant Attorney General Terrie S. Morgan, and respectfully

asks this Court’s permission to substitute her as counsel of record for the Defendants,

Joe Binder, Roderick Gadson, Gwendolyn Givens, Andre Phillips, and Samuel

Snelson, and, as grounds, state as follows:

      The Defendants’ current attorney of record, Bettie J. Carmack, is no longer

employed by the State of Alabama Attorney General’s Office.

                                        Respectfully submitted,

                                        STEVE MARSHALL
                                        Attorney General

                                        /s/ Terrie S. Morgan
                                        TERRIE S. MORGAN
                                        Assistant Attorney General
        Case 2:19-cv-01994-JHE Document 32 Filed 05/27/21 Page 2 of 2




ADDRESS OF COUNSEL
Office of the Attorney General
501 Washington Avenue
Montgomery, AL 36130
(334) 242-7300 (T)
(334) 353-8400 (F)
Terrie.Morgan@Alabamaag.gov


                          CERTIFICATE OF SERVICE

      I hereby certify that I have on May 27, 2021, electronically filed the foregoing

with the Clerk of Court by using the Court’s CM/ECF electronic filing system which

will send notification to the following:

      Samuel Fisher
      Sidney Jackson
      Terrell E. McCants


                                           /s/ Terrie S. Morgan
                                           Terrie S. Morgan
                                           Assistant Attorney General




                                             2
